 DIFCO LABORATORIES, INC.523Difco Laboratories,Inc.andLocal 7-389, International Union, Oil,Chemical,and Atomic Workers,AFL-CIO.Case No. 7-CA-5108.March 9,1966DECISION AND ORDEROn November 12, 1965,Trial ExaminerHerbert Silberman issuedhis Decision in the above-entitled proceeding, finding that the Respond-ent hadengagedin and was engaging in certain unfair labor prac-ticeswithin the meaning of the National Labor Relations Act, asamended, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Trial Exam-iner'sDecision.Thereafter, the Respondent filed exceptions to theTrialExaminer'sDecision and the General Counsel filed cross-exceptionsand a supporting brief.The TrialExamineralso foundthat the Respondent had not engaged in certain other unfair laborpractices and recommended that the complaint be dismissed withrespect to such allegations.Pursuantto the provisionsof Section 3(b) ofthe Act,as amended,the National Labor Relations Board has delegated its powers in con-nection with this case to a three-member panel [Members Fanning,Brown,and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings arehereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire record inthis case, and adopts the findings, conclusions, and recommendationsof the Trial Examiner.l[The Board adopted the Trial Examiner's Recommended Order.]iWe agree with the Trial Examiner that the Respondent discharged employee JanetBooth for cause and not for exercising any statutory rights.Also in the absence ofexceptions thereto, we adoptpro formathe Trial Examiner's recommendation that allega-tions of 5(a) (1) violations involving Respondent's alleged threat to discharge employeeFlorence Burnette and other unidentified employees if they voted in the September 18,1964,election,be dismissed.TRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASEUpona charge filedMarch 12, 1965, by Local 7-389,InternationalUnion, Oil,Chemical,and Atomic Workers, AFL-CIO (herein called the Union), a complaint,dated May 19, 1965, was dulyissued allegingthat the Respondent, Difco Laboratories,Inc. (herein also called theCompany),has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a) (1) and(3) of the Act. The complaint,as amended during the hearing,alleges in substance that the Respondent on March 11,1965, discriminatorily discharged Janet Booth and,by reasonof said discharge andother conduct set forth in the complaint,has interfered with, restrained,and coercedemployees in the exerciseof rightsguaranteedby Section 7 of the Actin violation ofSection 8(a) (1).Respondentduly filedan answerto the complaint which generallydenies that it has engaged in the allegedunfair laborpractices.A hearing.in:this157 NLRB No. 46. 524DECISIONS OF NATIONAL LABOR RELATIONS BOARD"proceeding was held before Trial Examiner Herbert Silberman in Detroit, Michigan,on July 28 and 29, 1965. Thereafter, a brief was filed on behalf of the Respondent.Upon the entire record in this case and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a Michigan corporation, at its plant in Detroit, Michigan, is;engaged in the manufacture, sale, and distribution of biological and bacteriologicalmedia, materials, and supplies. Its purchases of materials and supplies from placesoutside the State of Michigan and its sales and shipments of products from its plantto places located outside the State of Michigan are each in excess of $50.000 annu-ally.Respondent admits, and I find, that it is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning of Section 2(5) of the ActIII.THE ALLEGED UNFAIR LABOR PRACTICESThe events with which this proceeding is concerned are related to two representa-tion elections conducted by the Board among Respondent's employeesThe firstof these elections was held on Friday, September 18, 1964, among the employees indepartment 35 (Case No. 7-RC-6383) and the second was held on March 29, 1965,in a unit composed of the technical employees in departments 36, 42, and 43 (CaseNo. 7-RC-6582).Although Respondent's production and maintenance employeeshave been represented by the United Automobile Workers for approximately 30 yearsand the Company has had peaceful relationships with that organization, it neverthe-less opposed the Union in the two cases cited above and refused to bargain with theUnion after the latter obtained a majority vote in each of the elections. SeeDifcoLaboratoi ies, Inc.,154 NLRB 921.The principal issue here is whether Janet Booth was discriminatorily discharged onMarch 11, 1965. Janet Booth was hired on January 6, 1965, to work in the qualitycontrol laboratory, department 36, by Russell A. Cowles, director of quality controlfor the Company.This was her first position following her graduation from theUniversity of Michigan in October 1964Although the job for which she was hiredpreviously had been held by a technician, Booth was informed by Cowles thatbecause he was seeking to up-grade the level of the quality control department hewas filling the position with a professionally trained person.Her salary arrange-ments were $450 per month to start with an automatic increase of $25 per monthupon completing 3 months of employment and a second such increase after 6 monthsof employment.Despite the monthly compensation arrangement, Booth was paidweekly and for various purposes, including computation of overtime, her monthlysalary was converted to an equivalent hourly rate.Also Booth was required topunch a timeclock.A campaign on the part of the Union to organize the Company's technicians,including employees in Booth's department, was in progress when she began work.Initially, Booth did not support the union movement because she considered herselfto be a professional and believed that she did not have the same problems as thetechnical employees.General Counsel contends that Booth was discharged becausethereafter ,she aligned herself with the Union and was found by the Board, contraryto the Company's position in the representation proceeding, to be eligible to vote inthe election.Respondent, on the other hand, contends that Booth was terminatedbecause of her demonstrated lack of suitability in the position for which she was hired.From the very beginning of her employment and during the entire 2 months thatshe worked for the Company Booth was dissatisfied with, and frequently complainedabout, the conditions of the laboratory in which she worked, its equipment, and themethods and procedures used. She voiced these complaints to her supervisor, RussellA. Cowles, and to other employees in the laboratory.Respondent contends thatthese persistent complaints demonstrate Booth's lack of adaptability in the job forwhich she was hired and adverts to two incidents as further illustrating her unsuit-ability.The first, and more serious of these incidents, occurred on January 28, 1965.Booth had learned that she might be docked because she had reported 50 minuteslate to work one day. She complained loudly about this possibility to, among others,June N. Aument, supervisor of the accounting department.Aument reported toSally J. Doud, Respondent's controller, that Booth was creating a disturbance aboutbeingdocked for tardiness.Doud arranged for a meeting with Booth and her DIFCO LABORATORIES, INC.525supervisor, Cowles.At the meeting, which was held in the afternoon of January 28,1965, Doud explained to Booth that the Company was required to pay her for over-time and by the same token was entitled to make an appropriate deduction from hersalary for the time lost when she was late. Booth insisted that because she was aprofessional employee no such deduction should be made. Before the meeting wasconcluded Booth and Doud were shouting at each other. The meeting ended withBooth saying that if she was not a professional she was going to give her 2 weeks'notice and with Doud replying, "Well, that would be fine." 1The same day, afterthemeeting with Doud, Booth complained to a group of employees that shewas not being treated as a professional and therefore she was going to join the Union.Booth was vehement and vulgar in her expression of displeasure on this occasion.2Among the employees who overheard Booth's remarks were two supervisors, JuneAument and Delores Jankowski.3 Booth did not resign as she had threatened shewould.4The second incident adverted to by Respondent as reflecting Booth's impertinenceand arrogance took place on March 11.During the previous week, as a result of alaboratory accident, glacial acetic acid was sprayed on Booth's face. She called thematter to Cowles' attention who advised her to put salve on her face and that theburn would clear up in a few days.However, later the same morning, Boothmentioned to Cowles that she wished to consult a doctor but Cowles did not suggestthat she do so.At lunchtime Booth made an appointment to see her physician.Ather request she was driven to the doctor's office in a company automobile.On themorning of March 11 Booth told Cowles that she wished to present her doctor's billfor payment by the Company. Cowles replied that the Company would not pay thebill.According to Booth, "I didn't say anything, I picked up the phone on Mr.1 The foregoing summary of the meeting between Doud and Booth is based upon thetestimony of Doud whose version of the incident I credit.Although Booth's testimonyconcerning the event differs in various details from Doud's, Booth acknowledged that be-fore the meeting concluded she and Doud were screaming at one another and that themeeting ended with Doud remarking, "It is quite evident, Mrs Booth, that you don't likethe situation here," and Booth replying, "That's right, I don't and you have my twoweeks' notice "IWhile Booth was incensed because she was going to be clocked for lateness, she testi-fied that she was paid overtime on occasions when she punched out after her normalquitting time although she did not do any overtime work but had remained in the plantwhilewaiting for her husband to call for her.8 Jankowski testified that, although she was present at the time Booth wasdiscussingher altercation with Doud, she did not recall Booth saying anything about the Union.However, Booth's testimony that she told the persons present on the occasion In questionthat she was going to join the Union was corroborated by the testimony of FlorenceBurnette and June Aument. Both Aument and Jankowski testified that they made noreport to any official of the Company concerning Booth's intentions regarding the Union.Cowles testified that no report was made to him that Booth had said thatshe was goingto join the Union.*According to Booth, a few minutes after she left the meeting with Doud, Cowles askedher to reconsiderher decision to resign and told her that her work was excellent andthat she was a valuable employee; he also informed her that she was still on probation.Booth further testified that this was the first knowledge she had that she was serving aprobationary period.If the conversation took place as testified to by Booth, then it tookplace before she told anyone that she intended to join the Union and tends to supportRespondent's position that the Company's decision to treat her as a probatioary employee,regardless of when made, I e, at the time she was hired or after her altercation withDoud, was unrelated to any suspected union activity on her part.Cowles denied that hehad asked Booth to reconsider her, decisionHe testified that Booth merely advised himthat she had decided to remain with the CompanyHe was uncertain when this conversa-tion took place.At one point in his testimony he said that lie received such advice fromBooth about February 4 or 5 and elsewhere he stated that he might have received suchadvice from her about January 29. It is unnecessary to resolve the conflict concerningthe circumstances under which Booth Informed Cowles that she had changed her mindand would not resign because such testimony would be material only with respect to thequestion of whether the Company considered Booth's work satisfactory and Booth's workperformance is not an issue in this case.Respondent does not claim that Booth was dis-charged forreasons ofincompetency, but, as stated by itscounsel inhis brief, she wasterminated as "the result of a long accumulation of incidents which showed that she wasunruly and arrogant, argumentative, bossy, and hyperciiti@&l of the Company, its equip-ment, its methods, and its employment policies " 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDCowles' desk, I phoned my husband; I said, `Get ahold of a lawyer. They refuseto pay.'With this Mr. Cowles walked out of the laboratory.Within five minutes hecameback, walked up to me and he said, `Present your bill to me tomorrow.' "General Counsel's case with regard to Janet Booth's discharge rests upon thefollowing structure:(1)SupervisorsJankowski and Aumentlearned of Booth'sintentionsto join the Union,5 which knowledge is imputed to the Company and theofficials who made the decision to discharge her; (2) the Company was opposed tothe Union and therefore disposedto discriminate against union adherents; and, mostimportantly, (3) after the Company learned, contrary to its expectations, that Boothwould be included in the votingunit inthe pending election,5 the decision to dischargeher was made. The only evidence adduced by General Counsel in support of thisassertionconcerns a conversation betweenBoothand Cowles which took place onMarch 9, 1965.According to Booth, Cowles said, "You know youare causing me alot of problems....You know you are eligible to votein the union decision...We hired you in here with the express intent that you were professional and thereforewould be ineligible to vote in this decision. It now appears that you can vote in thedecision which puts the Company in a very difficult position. I am well satisfiedwith your work.You are doing an excellent job. I have no complaint about yourwork, whatsoever, but the Personnel Department thinks you are emotional-theywant to get a technical person to do your work." 7Booth was discharged by Cowles on the afternoon of March 11.According toBooth, Cowles told her that "they feel things just aren't working out. If you wantto use my name in reference you may." General Counsel places considerableemphasisuponthe fact that Booth was discharged on a Thursday instead of onFriday, the end of the payroll week, as reflecting suspicious haste on the part of theCompany to terminate Booth.At the time of the final conversation Cowles informedBooth that he was in a hurry because he had an appointment in Washington. Cowlestestified that the reason he discharged Booth on Thursday instead of Friday isthat he had an appointment in Washington the next day and would not have beenable to speak to her then. Seeking to discredit Cowles, Booth testified that onFriday, March 12, she telephoned the plant, asked to speak to Florence Burnette, andthe person who answered the telephone was Cowles whose voice she recognized.Booth explained that the reason for hei telephone call to Florence Burnette was toadvise Burnette that she had been discharged and that she was going to file a com-plaint with the National Labor Relations Board.However, Booth was contradictedby Burnette as to when the telephone call was made. Burnette testified that early inthe evening on March 11 Booth telephoned her and at that time advised her of thedischarge..The effective decision to discharge Booth was made by CowlesHe testified thatwhen he hired Booth he told her that she would be on probation for a period of 90days and that evaluations would be made at the end of 30 and 60 days 8 In accord-6Both Jankowski and Aument on January 28, 1965,overheard Booth's angry assertionthat because she was dissatisfied with her treatment by the Company she was going tojoin the Union.There was at least a second occasion when Booth indicated her unionbent in the presence of Jankowski.According to the testimony of Florence Burnette,whom I credit in this respect,on February 18, 1965, the day after the Decision and Direc-tion of Election had been issued in the pending representation proceeding,in the presenceof Jankowski,Burnette remarked that the Union was going to need people for the bargain-ing committee;whereupon Booth interjected that "I would like to get on the committeebecause I would show this Company a thing or two."6At-the hearing in Case No. 7-RC-6582 the Company contended that Janet Booth wasa professional employee and should be excluded from the voting unitHowever, theDecision and Direction of Election,dated February 17, 1965, specifically found, contraryto the Company, that Booth was a technical employee and therefore was included in thevoting unit.7 Booth testified that she quoted Cowles exactly because within minutes after the con-versation she made a written memorandum of the incident.However,Florence Burnette,whom General Counsel called as a corroborative witness,testified that on March 9, im-mediately after Booth concluded her conversation with Cowles, Booth told her and an-other employee, Carol Campbell,that Cowles had said the following: Booth's 60-dayprobationary period had not been approved;Booth is doing a technical person's workand he thought that a technical person should be doing this work ; Booth was hired onthe premise'that she was a professional and now that it has developed that she is eligibleto vote in the election the Company is placed in a difficult position.s Although Booth denied that she was told at the time she was hired that she was aprobationary employee,she testified that on January 28, following her altercation withDoud, Cowles mentioned to her that"you know you are still on probation." DIFCO LABORATORIES, INC.527ante with the Company's customary practice after her first 30 days of employment,on February 4, Cowles approved her continued employment, but took the occasionto speak to her about her attitude.At that time he warned Booth that he did notconsider her behavior or attitude satisfactory and made an appropriate notation ofthe warning on Booth's personnel record sheet.9Regarding their conversation on March 9, Cowles testified that he told Booth thather 60-day employment approval probably would not be affirmed.'°iHe denied thathe mentioned anything about her eligibility to vote in the forthcoming representationelection or that the personnel department wished to replace her with a technicalemployee.He discharged her on March 11 after he obtained the prior approval ofDavid Burnett, a vice president of the Company in charge of personnel.Critical to the determination of whether Booth was discriminatorily dischargedis the resolution of the conflict concerning the conversation between Booth andCowles on March 9.11 It is evident from the record herein that Booth was dissatis-fied with her employment and conveyed her dissatisfaction to the officials of theCompany, including Cowles, in such manner that they might well have consideredher a difficult and undesirable employee regardless of the quality of her work. Inthese circumstances it is perfectly credible that Respondent may have dischargedher for such reasonOn the other hand, if a factor contributing to Respondent'sresolution to discharge Booth was its disappointment in the decision in the repre-sentation proceeding, which included Booth in the voting unit, then her terminationfor such reason would be a violation of the Act. The only evidence in this recordof such contributing factor is Booth's testimony, denied by Cowles, concerning theirconversation on March 9.Upon consideration of Booth's version of the conversa-tion and Cowles' conflicting version I credit the latter.12 Booth impressed me as beingan unreliable witness.Her intense and passionate interest in the controversy withthe Company, in my opinion, served to override her memory of the eventsThereare specific instances in the record, some of which are referred to above, where Boothin describing an event either omitted facts or embellished upon the facts in orderto develop a picture more favorable to her cause.On the other hand, althoughCowles' recollection was far from good and he was not the most reliable of wit-nesses, he impressed me as being sincere and straightforwardI am of the opinionthat Cowles' version of the critical conversation of March 9 is more reliable thanBooth's version.Accordingly, I find that General Counsel has failed to establishby a preponderance of the evidence that Janet Booth was discriminatorily discharged.In addition to the alleged discriminatory discharge of Janet Booth, the complaintalleges that the Respondent has engaged in other conduct transgressing employeerights in violation of Section 8(a) (1) of the Act.One such allegation is to the effectthat Russell Cowles coercively interrogated and unlawfully threatened to dischargean employee (Janet Booth).There is no credible evidence supporting this allega-tion; accordingly, I shall recommend that the same be dismissedThe complaintfurther alleges that Cowles coercively interrogated Florence Burnette and threatenedher with discharge if she exercised her right to vote in a Board election.This allega-tion is based upon an incident which occurred on September 18, 1964, when anelection was being conducted in the plant in a voting unit composed exclusively ofthe employees in department 35.Burnette testified that Cowles inquired whethershe intended to go upstairs to vote and when she responded in the affirmative heinformed her that he had received instructions from the office to advise her that ifshe went upstairs to vote that she should not return to work on Monday. Burnettewho works in department 43 was not eligible to vote in the election.General Counsel,argues that Cowles' instruction constituted unlawful restraint because it was an6 Booth neither affirmed nor denied that Cowles about February 4 criticized her concern-ing her attitude and behavior.However, she testified that about that time Cowles toldher that Dr. Christianson had complained to Mr. Burnett, the Company's president, thathe did not like Booth's work, but Cowles reassured her that he had advised Burnett thatBooth was doing an excellent job.1o Reference is to the personnel record sheet which contains the following printed line:"Employment approved(30 days)------------------ (60 days)------------------ 11"Absent a resolution of this conflict in favor of General Counsel's position, there wouldbe no basis for inferring that Booth, who was a johnny-come-lately to the union move-mentand who had not been active in promoting the Union, was singled out for dischargebecause of her union sympathies.17The alleged corroboration by Florence Burnette of Booth's version of the incident isnot persuasive because Burnette was not present and did not overhear the conversation.Burnette merely testified to Booth's self-serving report about her conversation withCowles. 528DECISIONSOF NATIONALLABOR RELATIONS BOARDattempt to deprive Burnette of the right to cast a challenged ballot.General Counselhas not further elaborated on this point and, in the circumstances of this case, Ifind no merit to his argument. The official notice of election, which was posted inthe plant, clearly served to inform Burnette of the fact that she was not eligible tovote in the election. It described the voting unit as follows: "Those ELIGIBLEto vote are all employees of the tissue cultural laboratory (department 35).. .Although Burnette may have been misinformed and may have genuinely believedthat she was entitled to vote, because of the clear language of the notice of election,such belief rested upon no reasonable foundation.Therefore, Burnette would havebeen deprived of no significant statutory right had she been denied the opportunityto cast a challenged ballot.Furthermore, despite the threat, Burnette did go to thepolling area and did vote a ballot which was challenged and the Company did notin any manner effectuate the threat made by Cowles. In the circumstances, I do notread into the incident any violation of Section 8(a)(1) on the part of the Company.The complaint also alleges that Vice President David M. Burnett was involved in asimilar incident on the same day.For the same reasons, I find that the evidenceadduced in support of this allegation does not spell out a violation of the Act.Another allegation is based upon a conversation between Lawrence Jones, whoworks in the control laboratory, department 36, and Dr. Chester W. Christianson,director of microbiology.According to Jones, prior to the March 29, 1965, election,Dr. Christianson called him to the office and engaged him in a discussion whichJones characterized as having been quite friendly. Jones testified that Christiansonsaid "that I didn't need to belong to the Union; that I had an education and shouldbe able to build on that education and I would have a good career with the company,and that I should be able to think for myself and not be led around by the nose [by]Florence Burnette who doesn't have any higher education."Christianson also.mentioned that the Company would pay his tuition for the graduate courses whichhe then was taking. Jones further testified in explanation that Christianson "wasoffering me many things at Difco in the way of benefits and my future with thecompany in offering to pay my [tuition], and the impression I got that this would allcome about if I didn't belong to the union because he had made a comparisonbetween people, professional people at Difco and at other places such as Parke-Daviswhere they were giving all these benefits to professional people who did not belongto the union; and it would be the same for me-similar to this. So my impressionwas that if I did not join the union I would get the benefits, but I would not if I did;that was my impression."Christianson's version of their conversation is not sub-stantially different from Jones'.According to Christianson, after some friendlyintroductory comments, "I then told him of the various activities of research anddevelopment and the control department at Difco. I told him that the research anddevelopment staff [was] composed principally of college graduates who are workingindependently of the union and there was a move on by some of the technicians inthe laboratory to unionize their activities. I told Larry that we were not prejudiced'against unions and therefore ... to investigate and find out what he could about theactivities [of the union] and how he would fit in as a union member or as one of theresearch and development personnel independent of the union.Larry ... asked meat the end of our conversation if it would matter if he looked into the union problemand I said, `most certainly not. I think you should learn all you can and then useyour own good judgment on what course you take' . . . I told Larry that we liketo have our research and developmental personnel and others continue their educa-tion to qualify them better for their work that they are doing and make possibletheir acceptance of greater responsibilities which would mean better remuneration.I told him that Difco would assist in paying tuition for courses taken which were[related] to the work which we were doing."Even according to Christianson's version of the conversation, he indicated to,Jones that the extent of Jones' future advancement with the Company was dependentupon whether or not Jones became a member of the Union because promotion to,the research and development staff was closed to union members.No other interpre-tation can be given to Christianson's remarks that "the research and developmentstaff [was] composed principally of college graduates who are working independentlyof the union ... [and for Jones] to investigate and find out what he could about theactivities [of the Union] and how he would fit in as a union member or as one ofthe research and development personnel independent of the union." Such state-ments, suggesting a limitation upon the opportunities for promotion of employeeswho are union members, particularly when made while a union organization cam-paign is in progress, have an inhibitory tendency upon the exercise by employees ofthe rights guaranteed in Section 7 and therefore violate Section 8(a)(1) of the Act. DIFCO LABORATORIES, INC.529,Lastly in issue are the activities of Aaron Lane, associate director of microbiologyin charge of department 35, immediately preceding the election held on September 18,1964. In this period Lane had private conversations with employees whom he super-vised during which he sought to dissuade them from voting for the UnionThus,Rebecca Ann Vasil testified that on September 16, 2 days before the election, Lanecalled her from her work and engaged her m a conversation in one of the empty,laboratories.Insofar as it is revelant to this proceeding, according to Vasil. Lane-asked what the employees thought they could gain from the Union; "he said that wewould pay union dues and we would not gain anything that we couldn't get throughhim, while we might even lose benefits, specifically referring to sick leave."AliceDawn Eardly testified that she had several conversations with Lane during the weekof the election.According to Eardly, among other things that Lane said to herwere: "We did not need the Union and if the Union got in we would not get our-pay for our sick days; `if the people in the UAW don't get paid for the sick days youpeople don't think you are going to retain your sick leave' [the collective-bargainingagreement between the Company and the UAW does not provide sick-leave benefitsfor the employees covered thereby]; that our group was not big enough for theUnion to fight for us and that we would be losing out because we would have topay Union dues; and now that he was in charge of the department there would beno more playing favorites and that he would be fair to all the girls and there wouldbe no unnecessary discharges."Lane's version of his conversations with the employees in the department, insofar-as is material to this proceeding, does not differ significantly from the testimony ofVasil and Eardly.Lane acknowledged that he discussed with the girls the factthat sick leave would become a subject for negotiations should the Union becometheir representative.In so doing he made reference to the subsisting collective-bargaining agreement between the Company and the United Automobile Workerswhich contains no sick-leave provisions.He testified that he did not recall, althoughhe did not specifically deny, telling any of the employees that the Union could notget them anything that he could not get for them. In explanation he testified, "Dur-ing these discussions we [talked] about, for example, tuition payments.We talkedwith several of the people and I told them that it was possible that with the unionthese payments would not be coming through. It would be up to the Company todecide whether these tuition payments would be made."He then testified it wasquite possible that he made statements to the effect that the Union would not beany more successful in obtaining benefits and advantages for the employees than Lanehimself would be.Thus, in his individual conversations with the employees, Lane advised them-that they could hope for no greater benefits or advantages with union representation.than without such representation while, on the other hand, it was possible thatthrough collective bargaining they might lose some of their current benefits such assick leave and tuition payments.Remarks forecasting loss of benefits with no-prospect of gain in the event of the selection of a labor organization as the employees'representative in a pending election, which tend to impress upon employees thefutility of voting in favor of the Union, in the context of threats of possible with-drawal of existing benefits, transcend the bounds of legitimate preelection campaigii-propaganda and serve to coerce and restrain employees in the exercise of theirstatutory rights.13Accordingly, I find that Lane's remarks to the employees immedi-ately prior to the September 18, 1964, election constituted violations of Section8(a) (1) of the Act.Sagamore Shirt Company d/b/a Spruce Pine ManufacturingCompany,153NLRB 309;Marsh Supermarkets, Inc.,140 NLRB 899, 901-902,enfd. 327 F. 2d 109 (C.A. 7), cert. denied 377 U.S. 944. SeeSurprenant Manufac-turing Company v. N.L.R.B.,341 F. 2d 756 (C.A. 6).IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent found to constitute unfair labor practices as set-forth in section III, above, occurring in connection with Respondent's operations,described in section I, above, have a close, intimate, and substantial relation to,trade, traffic, and commerce among the several States, and tend to lead to labordisputes burdening and obstructing commerce and the free flow of commerce.is Contrary to Respondent, threats such as those uttered by Lane retain their coercive-character even if expressed in the form of an opinion or a prophecy and even if madeduring an amicable discussionSafeway Cabs, Inc,146 NLRB 13.34;N.L,R.B. v. StantonEnterprises, Inc, d/b/a Holiday Inn of Charleston,351 F 2d 261 (CA 4). 530DECISIONS OF NATIONALLABOR RELATIONS BOARDV.THE REMEDYHaving found that Respondent has engaged in unfair labor practices, I shall recom-mend that it cease and desist therefrom and that it take certain affirmative action inorder to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.By threatening employees with possible loss of opportunity for promotion orwith the withdrawal of existing benefits if they join or remain members of the Unionor select the Union as their collective-bargaining representative, Respondent hasinterfered with, restrained, and coerced its employees in the exercise of rights guar-anteed by Section 7 of the Act, and thereby has engaged in unfair labor practicesaffecting commerce within the meaning of Section 8(a)(1) and Section 2(6) and(7) of the Act.2.Respondent has not engaged in any violations of the Act by reason of conductalleged in the complaint to have constituted unfair labor practices except insofar assuch conduct has been found hereinabove to have violated Section 8(a)(1) ofthe Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law, and the entire recordin the case, and pursuant to Section 10(c) of the Act, I hereby recommend thatDifco Laboratories, Inc., its officers, agents, successors, and assigns, shall:1.Cease and desist from:-(a)Threatening employees with loss of opportunity for promotion or with thewithdrawal of existing employee benefits if they join or remain members of Local7-389, International Union, Oil, Chemical, and Atomic Workers, AFL-CIO, orany other labor organization, or select said Union or any other labor organizationas their collective-bargaining representative.(b) In any like or related manner interfering with, restraining, or coercing itsemployees in the exercise of the rights guaranteed by Section 7 of the Act.2.Take the following affirmative action, which is deemed necessary to effectuatethe policies of the Act:(a) Post at its plant in Detroit, Michigan, copies of the attached notice marked"Appendix." 14Copies of such notice, to be furnished by the Regional Director forRegion 7, shall, after being duly signed by an authorized representative of theRespondent, be posted by the Respondent immediately upon receipt thereof, andmaintained by it for a period of 60 consecutive days thereafter in conspicuous places,including all places where notices to its employees are customarily posted.Reason-able steps shall be taken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b)Notify said Regional Director, in writing, within 20 days from the date ofreceipt of this Decision, what steps Respondent has taken to comply herewith.'514 In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order"shall be substituted for the words"a Recommended Order of aTrial Examiner"in the notice.In the further event that the Board's-Order is enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt -of Appeals,Enforcing an Order" shall be substituted for the words "a Decisionand. Order."zs In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read, "Notify said Regional Director,in writing,within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant-to a Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended,we hereby notify our employees that:WE WILL NOT threaten our employees with loss of opportunity for promotionor with the withdrawal of existing benefits if they join or remain members, ofLocal7-389, International Union, Oil,Chemical, andAtomic Workers, AFL-CIO, or any other labor organization,or if theyselect said Union or any otherlabor organization as their collective-bargaining representative. ATLANTANEWSPAPERS,INC.531WE WILL NOT in any like or related manner interfere with, restrain, or coerceour employees in the exercise of the rights guaranteed by Section 7 of the Act.Dirco LABORATORIES, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of postingand must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 500Book Building, 1249Washington Boulevard, Detroit,Michigan, Telephone No.226-3244.Atlanta Newspapers,Inc.andTruckdrivers and Helpers LocalUnionNo. 728.Case No. 10-CA-6147.March 9,1966DECISION AND ORDEROn November 22, 1965, Trial Examiner Boyd Leedom issued hisDecision in the above-entitled proceeding, finding that the Respondenthad not engaged in certain unfair labor practices and recommendingthat the complaint be dismissed in its entirety, as set forth in theattached Trial Examiner's Decision.Thereafter, the General Counselfiled exceptions to the Decision and a supporting brief, and theRespondent filed an answering brief in support of the Trial Exam-iner'sDecision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings, conclusions,' and recom-mendations of the Trial Examiner, except as noted below in footnote 1.'We adopt the Trial Examiner's holding that Hoyt Turner was not discharged unlaw-fully.While the matter is not free from doubt,we are not satisfied that the recordpreponderantly establishes that Turner was discharged for unlawful reasons. In thisconnection,we note particularly the conference in March 1965 between Respondent's traffiemanager,Moore,and Turner and the latter's wife.As more fully described in the TrialExaminer'sDecision,the purpose of the discussion was to enable Turner to retain hisposition.Turner stated,as he had on another occasion,that he would not blame theRespondent If he were discharged, and Mrs. Turner asked that he be retained because heneeded the job.It is thus apparent that Turner had earlier been made aware that hisabsences had created a problem for the Respondent.However,we do not agree with the Trial Examiner that Respondent's alleged state-ment to Supervisor Stephens that Stephens was "fighting for a man who...was out22 days sick on you and he went out and joined the Union"is equivalent to saying Turnerwas an"ungrateful fellow."Rather,assuming the statement was made, we view it asequivocal and Insufficient,standing alone,to support a finding of unlawful motivation.157 NLRB No. 47.221-374-,-66-vol.157-35